Entered: October 31st, 2019
                               Case 19-00203   Doc 30    Filed 10/31/19    Page 1 of 1
Signed: October 30th, 2019

SO ORDERED




              UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND
                                    (Greenbelt Division)

                                                     *
         RUBEN PALAZZO                               *
                                                     *
                   Plaintiff                         *
         v.                                          *      Adversary Proceeding No.: 19-00203
                                                     *
         BAYVIEW LOAN SERVICING LLC,                 *
         et al.                                      *
                                                     *
                   Defendants                        *

                                                     ORDER

                   Upon consideration of the Plaintiff’s Motion to Extend Time for Plaintiff to

         Respond to the Court’s Show Cause Order (ECF 27), it is, by the

         United States Bankruptcy Court for the District of Maryland,

                   ORDERED that the Motion is GRANTED. Plaintiff’s time to respond to the Court’s

         Show Cause Order (ECF 27) is extended to November 12, 2019 and any response by the

         Defendant is extended to November 26, 2019.

                                                         ####
